ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of possession of a controlled substance, heroin, in violation of § 195.202, RSMo Supp. 1992. He was sentenced by the court as a prior and persistent offender to a seven year prison term. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. A written opinion would have no precedential *675value nor serve any jurisprudential purpose. Rule 30.25(b); Rule 84.16(b).